DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,995,056 (hereinafter, the ‘056 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Amendments
	The claim amendments of December 14, 2020 do not comply with 37 CFR 1.173(b)-(g).  37 CFR 1.173(d)(1) “The matter to be omitted by reissue must be enclosed in brackets”.  37 CFR 1.173(d)(2) states “The matter to be added by reissue must be underlined”.  The Applicant is also reminded that 37 CFR 1.173(g) states that all amendments must be made relative to the patent.  Further, 37 CFR 1.173(b)(2) states “except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim”.
Claims 1 and 2 should not include the text of the claim since they are being canceled.
Oath/Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
	The Declaration of December 14, 2020 provides the following error statement: “This is a broadening Reissue Application.  New Claims are broader in scope than, for example, Claim 1 of the parent ‘056 patent.  In particular, Claim 1 of the parent patent includes limitations which are unduly limiting or not needed for patentability.”  
	This error statement meets one of the requirements set forth in MPEP 1414(II)(B) in that it identifies a claim.  However, the error statement fails to identify a specific error (at least a single word, phrase or expression) in the claim.  MPEP 1414(II)(B) states: “In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.”

Claim Rejections - 35 USC § 251
Oath/Declaration
Claims 3-6 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  


Claim Rejections - 35 USC § 251
Recapture
Claims 3-6 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

MPEP 1412.02 establishes a three-step test for recapture.  The three-step process is as follows:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 


Claims 3-6 are broader than claims 1 and 2. Claim 3 does not require that the supporting legs are telescoping, wherein the telescoping legs include a cable system; the central supports having an upper and lower arm; a plurality of fixed brackets; a plurality of sliding brackets.
Therefore, step 1 of the three-step test is met for claims 3-6.  

The step of determining whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution includes two sub-steps.  The first sub-step is to determine whether the applicant surrendered any subject matter in the prosecution of the original application.  MPEP 1412.02 defines surrendered subject matter as a claim limitation that was originally relied upon by applicant in the original prosecution to make the claims allowable over the art.  
MPEP 1412.02(I)(B)(1)(A) states “[w]ith respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, ‘[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.’ Id.”

During the prosecution of the ‘056 patent, the Examiner required an election of Species for both the type of single activation feature and the type of telescopic leg.  The Applicant 
	Therefore, the Patent Owner amended claim 1 to add the limitations of claim 4.  Therefore, the newly presented claims must include the limitations of claim 4.  
Claims 3-6 fail to disclose any of the limitations added to the claims to make them allowable.   
  
Therefore, the limitations of the telescopic leg further comprising a cable system comprising a plurality of telescopic sections, a plurality of cable assemblies wherein each cable assembly comprising a cable and two pulleys,  a plurality of plugs, a plurality of fitting sleeves, whereby the plugs and fitting sleeves facilitate the interconnection of the telescopic sections and provide for the attachment of the cable and the pulleys to enable the extension and retraction of the telescopic sections and thus the extension and retraction of the telescopic leg by the single activation feature are limitations which are considered surrendered subject matter.


Claim 3 is being broadened to omit the surrendered subject matter.  Therefore, step 2 of the three-part test is met.
MPEP 1412.02(I)(B)(1)(B) states “[w]ith respect to the “second step” in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.”
Therefore, the third step of the analysis does not need to be performed for claim 3-6.
Therefore, claims 3-6 improperly recapture surrendered subject matter.

Claims 3-6 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.

Claim Rejections - 35 USC § 251
Original Patent
	The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

	Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification’ ”. Id. at 1359.  The Federal Circuit further stated that Id. at 1360.
	Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, the ‘056 patent includes a plurality of telescopic legs.  However, there is no indication in the specification and drawings that there is less than 3 telescoping support legs.  
	 
	Therefore, claims 3-6, which are directed to a collapsible canopy frame comprising at least three supporting legs do not satisfy the “original patent” requirement.
	Claims 3-6 are rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

Claim Rejections - 35 USC §§ 102,103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2002/0074032).
Regarding claim 3, Park discloses a collapsible canopy frame, comprising: A. at least three supporting legs (30), B. a plurality of outer retractable side supports (11), each outer retractable side support connected between two adjacent supporting legs, each said outer retractable support comprising an x-shaped frame (Fig. 1), C. a plurality of inner retractable central supports (Fig. 1) comprising inner ends, wherein said outer retractable side supports and said inner retractable central supports form a roof of said collapsible canopy frame (Fig. 1), and D. a single activation feature (28), wherein said single activation feature locks said collapsible canopy frame in an unfolded state when said single activation feature is locked and wherein said single activation feature permits said collapsible canopy frame to be folded into a folded state when said single activation feature is unlocked (paragraph 0024), wherein said inner ends of said inner retractable units are connected through said single activation feature (via 22 and 29).
Regarding claim 4, Park discloses the collapsible canopy frame as in Claim 3, wherein each inner retractable central support is connected to a supporting leg (Fig. 1; in Park the inner retractable central supports are connected to the supporting leg through the outer retractable side supports).

Claim 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mallookis (US 20140116488) in view of Ferraro (US 2006/0231129).
Regarding claim 3, Mallookis discloses a collapsible canopy frame, comprising: A. at least three supporting legs (102), B. a plurality of outer retractable side supports (107), each outer retractable side support connected between two adjacent supporting legs, each said outer 
Mallookis does not disclose a single activation feature, wherein said single activation feature locks said collapsible canopy frame in an unfolded state when said single activation feature is locked and wherein said single activation feature permits said collapsible canopy frame to be folded into a folded state when said single activation feature is unlocked, wherein said inner ends of said inner retractable units are connected through said single activation feature.
Ferraro discloses a collapsible canopy with outer supports (28,30,32,34), inner retractable central supports (44,46,48,50) and a single activation feature (52), wherein said single activation feature locks said collapsible canopy frame in an unfolded state when said single activation feature is locked (Fig. 5) and wherein said single activation feature permits said collapsible canopy frame to be folded into a folded state when said single activation feature is unlocked (Fig. 4), wherein said inner ends of said inner retractable units are connected through said single activation feature (Figs. 4 and 5).
	Mallookis and Ferraro are analogous art because they are from the same field of endeavor, i.e., collapsible canopies.
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to use a central single activation feature as taught by Ferraro to allow the easy collapsing of the canopy of Mallookis.  The rationale would have been that it would have been obvious to try a different locking and unlocking feature for the collapsing of a canopy frame to yield a predictable result.


Regarding claim 4, Mallookis as modified discloses the collapsible canopy frame as in Claim 3. Mallookis further discloses that each inner retractable central support is connected to a supporting leg (Fig. 1; in Park the inner retractable central supports are connected to the supporting leg through the outer retractable side supports).
Regarding claim 5, Park discloses the collapsible canopy frame as in Claim 3, wherein said single activation feature comprises: A. a center upper hub (29), B. a center lower hub (22), C. a center pole (Fig. 2) positioned between said center upper hub and said center lower hub, wherein said single activation feature is locked when said center pole is connected to both said center upper hub and said center lower hub (Fig. 1), and wherein said single activation feature is unlocked when there is a disconnection between said center upper hub and said center pole (Fig. 5).
Regarding claim 6, Mallookis as modified discloses the collapsible canopy frame as in Claim 5.  Ferraro further discloses that said central upper hub (88) comprises a tapered opening (60) for receiving said center pole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hale (US 2,138,033) discloses telescoping canopy support structure.
Chang (US 2011/0214704) and Kuo (US 2005/0257817) disclose push button single activation devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferee:  /CSW/ /E.D.L/                              SPRS, Art Unit 3993